 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   RACHELLE BARBOUR, #185395
     Assistant Federal Defender
 3   Office of the Federal Defender
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Tel: 916-498-5700/Fax 916-498-5710
 5   rachelle.barbour@fd.org
 6
     Attorneys for Defendant
 7   MICHAEL ANAYA-OTERO
 8                                   UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                              ______________________________/
11                                                          Case No. 2:18-cr-015-JAM
                        Plaintiff,
12                                                          STIPULATION AND ORDER
          v.                                                CONTINUING STATUS CONFERENCE
13
     MICHAEL ANAYA-OTERO,                                   Dated: June 25, 2019
14                                                          Time: 9:15 a.m.
                        Defendant.                          Judge: Hon. John A. Mendez
15
16
            IT IS HEREBY STIPULATED by and between the parties hereto through their
17
     respective counsel, Audrey Hemesath, Assistant United States Attorney, attorney for Plaintiff,
18
     and Rachelle Barbour, attorney for Defendant, Michael Anaya-Otero, that the status conference
19
     set for May 14, 2019 be continued to June 25, 2019 at 9:15 a.m.
20
            The reason for this continuance is that additional defense review of the forensic evidence
21
     has disclosed several issues that the parties must discuss prior to resolving this case. The
22
     government must conduct further investigation in support of ongoing plea negotiations. Defense
23
     counsel is arranging for further review of the forensic evidence at the Homeland Security office.
24
     The parties must discuss additional evidence and determine how to reach a resolution. The
25
     parties anticipate resolving this case prior to the next status conference.
26
            The parties stipulate that the ends of justice served by the granting of such continuance
27
     outweigh the interests of the public and the defendant in a speedy trial. Speedy trial time is to be
28


                                                      -1-
 1   excluded from the date of this order through the date of the status conference set for June 25,
 2   2019, pursuant to 18 U.S.C. § 3161 (h)(7)(B)(iv) [reasonable time to prepare] (Local Code T4).
 3
     DATED: May 10, 2019                           HEATHER E. WILLIAMS
 4                                                 Federal Defender
 5                                                 /s/ Rachelle Barbour
                                                   RACHELLE BARBOUR
 6                                                 Assistant Federal Defender
                                                   Attorney for Defendant
 7                                                 MICHAEL ANAYA-OTERO
 8
     DATED: May 10, 2019                           McGREGOR W. SCOTT
 9                                                 United States Attorney
10                                                 /s/ Rachelle Barbour for
                                                   AUDREY HEMESATH
11                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
 1                                                ORDER
 2          The Court, having received, read, and considered the stipulation of the parties, and good
 3   cause appearing therefrom, adopts the stipulation of the parties in its entirety as its order. The
 4   Court specifically finds that the failure to grant a continuance in this case would deny counsel
 5   reasonable time necessary for effective preparation, taking into account the exercise of due
 6   diligence. The Court finds that the ends of justice to be served by granting the requested
 7   continuance outweigh the best interests of the public and defendant in a speedy trial.
 8          The Court orders that the time from the date of the parties’ stipulation, up to and
 9   including June 25, 2019, shall be excluded from computation of time within which the trial of
10   this case must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C.
11   § 3161(h)(7)(B)(iv) T4 (reasonable time for counsel to prepare). It is further ordered that the
12   May 14, 2019 status conference shall be continued until June 25, 2019, at 9:15 a.m.
13   DATED: May 10, 2019
                                                            /s/ John A. Mendez____________________
14                                                          HON. JOHN A. MENDEZ
                                                            United States District Court Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -3-
